Callahan, J.
(dissenting). I dissent. The trial court in its main charge advised the jury that they must find that the hole in question was five inches in depth before they might award a verdict to the plaintiff. In view of this and the form of defendant’s request to charge, I find no reversible error in refusing the request. The depth of a hole in a sidewalk might vary throughout. Therefore, the request to charge the jury that if the hole “ was four inches or less in depth, their verdict must be for the defendant,’’was improperly framed, for it might mean that plaintiff could not recover unless the hole at all places was more than four inches in depth, though in fact portions thereof might have been of a greater depth.
The verdict does not appear to be so contrary to the weight of evidence as to warrant reversal.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.